Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 1/18/22, specifically with regard to reference CN 1284936, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically CN 936 appears to be directed to mechanical bearings and magnetic suspension bearings for such machines as water pumps and turbines. 

Specification
The disclosure is objected to because of the following informalities: at [0039], line 11, “the second end 112” should be “the second end 110”.  Appropriate correction is required.

Drawings
The drawings are objected to because in FIG.3, the lead line for “56” at the left side of the drawing figure is not pointing to the rear door and should be modified to do so.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
The claimed subject matter for which the specification is not enabling is that of the recited panels being “removably connected” to the vehicle body and replaceable. It is not enabling because the specification states only that [0050] the panels are “secured, fastened, etc., or otherwise removably coupled” without providing any specifics of how exactly this is accomplished or on what part of the panel and what part of the vehicle body the coupling occurs. 
No drawing figures are provided showing the specifics of the connection or any connection at all. Only the panels are shown not their connection to the vehicle body. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halliday (8205703). 
For claim 1, Halliday discloses a military vehicle comprising: 
a frame (16); 
a vehicle body (14 in combination with the modules) supported by the frame, 
the vehicle body including a compartment (18,20,22,24,26,52,54, etc.) comprising a plurality of panels, the plurality of panels removably coupled to cooperatively define the vehicle body; 
wherein at least one of the plurality of panels of the compartment are replaceable with function-specific panels (for example, 18 is replaceable with 52, see FIG.1 vs FIG.9) to transition the compartment between at least a troop carrier compartment (for example, 18; or any of the modules having doors and seating) and an ambulance compartment (for example, 52,54, or modules having litters) to change an application of the military vehicle, each of the function-specific panels having a different structure specific for at least the troop carrier compartment or the ambulance compartment.
For claim 2, the plurality of panels comprise a floor, a front, a rear, a roof, and sides.  

For claim 8, the vehicle comprises a floor, front, rear, roof, and sides (specifically each of the parts of the modules 18,20,22,24,25,52,54, etc.) include these features and can collectively comprises the roof, floor, front, rear, and sides of the vehicle. 
For claims 4 and 9, at least one of the floor, the front, the rear, the roof, or one or the sides are universal (specifically 14 and 16 are universal) and configured for use with all of the plurality of overall functions of the vehicle.  
For claim 10, replacing the at least one function-specific floor, front, rear, roof, or sides with the different function-specific at least one floor, front, rear, roof, or sides changes a function of the reconfigurable compartment to change the overall function of the military vehicle.  
EP 587 inherently discloses the method of claims 14-17.
For claims 6, 12, and 19, the troop carrier compartment comprises seating for at least six passengers for transportation in the troop carrier compartment, see where a convertible military vehicle can seat at least six in FIG.27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday as applied above and in view of Roepke (2010/0132113) and further in view of FR 2643244A1.
For claims 7 and 13 and inherently the method of claim 20, Halliday lacks the specifics of the ambulance compartment. 

a lifting strap (support line 120) having one end coupled to the rotatable spool and being movable in response to rotation of the rotatable spool, 
the lifting strap having a first lifting segment (part of strap) and a second lifting segment (different part of strap) positioned away from the end of the lifting strap coupled to the rotatable spool, 
wherein rotation of the rotatable spool in a first direction raises the first lifting segment and the second lifting segment; and 
wherein rotation of the rotatable spool in a second direction different from the first direction lowers the first lifting segment and the second lifting segment.  
It would have been obvious to one of ordinary skill in the art to provide an ambulance compartment as taught by Roepke for use with the vehicle of Halliday in order to transport the injured. 
Halliday further lacks the first lifting segment and the second lifting segment are each forked to define two separate lifting loops instead of four lifting points taught by FR 244 as seen in FIG.9. 
It would have been obvious to one of ordinary skill in the art to fork as taught by FR 244 the lifting segments of Halliday of the ambulance compartment so as to provide two lifting loops to simplify the design thereof and facilitate manufacture. 
Modifying in this way would have been an obvious matter of design as being in the purview of ordinary engineering technique for one with ordinary skill in the art at the time of the invention. One with ordinary skill in the art understands that if a lesser cost or simplified yet suitable design is used that this may be an alternative. KSR supports a conclusion of obviousness under the reasoning of use of a known technique to improve similar devices in the same way, applying a known technique to a known device, or obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–421 (2007); MPEP § 2143.

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive.


Specification and Drawing Objections
Applicant states that amendments have been made to both the specification and drawings to obviate the objections set forth in the previous action and reiterated above. However, examiner can find no amendments to either as applicant claims and therefore the objections are maintained.

112(b) and 112 (a)
	Examiner has removed the rejections to section 112(b) but has maintained the rejection set forth in the previous action with regard to 112(a). Applicant has not made clear how specifically this invention deals with the removable panels. To be enabling, the specification of a patent must teach those skilled in the art how to make and use “the full scope” of the claimed invention “without undue experimentation” Trustees of Boston Univ. v. Everlight Elects. Co., Ltd., 896 F.3d 1357, 1362 (Fed. Cir. 2018).


Prior Art
	With regard to the prior are rejections of the previous office action, the rejections have been modified with regard to the amendments to the claims. New rejections are set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3616